ROBERT M. PARKER, Retired Circuit Judge.
This is an untimely appeal and is due to be dismissed.
Appellant filed a posttrial motion on July 25, 1984. The motion was continued in compliance with rule 59.1, Alabama Rules of Civil Procedure, and denied, after hearing, on October 30, 1984. Notice of appeal was filed on December 12, 1984, which is more than forty-two days after denial of the posttrial motion. Therefore, this appeal is not timely under rule 4(a) and 4(a)(3), Alabama Rules of Appellate Procedure, and is hereby dismissed.
Appellee’s request for an attorney’s fee on appeal is denied.
The foregoing opinion was prepared by Retired Circuit Judge ROBERT M. PAR*1090KER while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
APPEAL DISMISSED.
All the Judges concur.